Citation Nr: 0010302	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  95-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1945 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied the 
above issue.

In October 1997, the Board remanded this case for additional 
development.  The RO complied with the Board's Remand 
instructions and this case is ready for appellate 
disposition.  While this case was in remand status, a May 
1999 rating decision granted special monthly pension by 
reason of the veteran being housebound.  Therefore, this 
particular claim has been granted in full and is no longer 
before the Board.


FINDINGS OF FACT

1.  Sufficient evidence necessary for correct resolution of 
this claim has been obtained.

2.  The veteran is not blind or a patient in a nursing home, 
and his disabilities do not render him unable to care for his 
daily personal needs or to protect himself from the hazards 
and dangers incident to his daily environment without the 
assistance of others.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance are not met.  
38 U.S.C.A. §§ 1502(b), 1521(d) and 5107(a) (West 1991); 
38 C.F.R. §§ 3.23, 3.351(b), (c), and 3.352(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence of record, 
especially the more recent evidence, which consists of the 
veteran's contentions, including testimony presented in 1995; 
VA records for outpatient treatment and hospitalization 
between 1993 and 1999; reports of VA examinations conducted 
in 1996, 1997, and 1998; and private medical records from 
Munroe Regional Medical Center and Columbia Ocala Regional 
Medical Center.

The veteran has presented a claim that is well grounded or 
plausible within the meaning of 38 U.S.C.A. § 5107(a).  Since 
the claim is well grounded, VA has a duty to assist him in 
the development of facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The RO provided the 
veteran appropriate VA examinations, and there is no 
indication of additional records that the RO failed to 
obtain.  Sufficient evidence is of record to correctly decide 
the veteran's claim.  The RO complied with the Board's 1997 
Remand instructions.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 U.S.C.A. § 1521(d) 
(West 1991).  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b) (1999).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(1999).

Additionally, an eligible veteran may qualify for a grant of 
aid and attendance if he establishes a factual need under the 
criteria set forth in 38 C.F.R. § 3.352(a).  In such a case, 
the veteran must show that he is disabled and in need of 
regular aid and attendance in carrying out the functions of 
his everyday life.  The following factors are accorded 
consideration in determining the need for regular aid and 
attendance:  inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will also be a proper basis for the 
determination.  "Bedridden" means that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that the claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (1999).

There is no doubt that the veteran is severely disabled as a 
result of his various nonservice-connected disorders, which 
include diabetes mellitus, status post colectomy and 
sphincterotomy, coronary artery disease, and residuals of 
cataract removal.  However, the regulatory standard for 
eligibility for additional pension based on the need for the 
aid and attendance of another person is rigorous.  

The evidence does not suggest, nor has it been argued, that 
the veteran is blind or a patient in a nursing home.  Even 
prior to his cataract surgeries, his visual acuity was never 
5/200 in either eye, nor is there any indication of visual 
field deficit.  It was noted in 1995 that visual fields were 
full.  Furthermore, his disabilities do not prevent him from 
performing the basic functions of self-care without 
assistance nor do they render him so helpless as to be unable 
to protect himself from the hazards incident to his daily 
environment.  He is able to walk, albeit with assistance of a 
mechanical aid.  He does not require the assistance of 
another person when walking.  He does not require any special 
prosthetic or orthopedic appliances that require assistance 
to make adjustments.  

The veteran is clearly not bedridden.  He frequently goes to 
the VA Medical Center for outpatient treatment and 
hospitalization.  It was noted during the 1998 VA examination 
that he also left the home to attend church and other social 
activities.  He testified in 1995 that he is able to leave 
the home unassisted, even though he no longer drives a car.  
There are no restrictions of the upper extremities concerning 
the veteran's ability to feed and clothe himself, bathe, 
shave, and attend to the wants of nature.  It was noted 
during the 1996 VA examination that the veteran was 
developing some tremor of the right upper extremity that was 
causing some problems with using the right hand.  However, he 
reported during the 1998 VA examination that although he had 
difficulty doing simple tasks, he is able to cook for himself 
and perform the activities of daily living.  It has been 
noted that he has difficulty standing for prolonged periods 
while cooking.  He is currently able to live alone despite 
his medical disabilities.  In the past, he has lived with his 
sister or rented a room in a boarding house. 

The only indication in the medical evidence that the veteran 
needs any assistance was in 1996 when it was noted that due 
to his impaired vision, he needed assistance administering 
his insulin.  However, it was also indicated that with a 
needle guide and magnifier, the veteran would be able to 
safely administer his insulin.  The veteran has since 
undergone cataract surgery and has reported no difficulties 
conducting such tasks.

Based upon the foregoing, the Board concludes that the 
veteran does not require care or assistance on a regular 
basis, either with the activities of daily living or to 
protect himself from hazards or dangers incident to his daily 
environment.  Accordingly, the preponderance of the evidence 
is against the claim for special monthly pension by reason of 
being in need of regular aid and attendance. 


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 4 -


